DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on July 27, 2021 is acknowledged.  Claims 1-4, 9, and 12-13 are amended, Claim 6 is canceled, and Claims 15-17 are new.  Thus, Claims 1-5 and 7-17 are pending and are further examined on the merits in the U.S. non-provisional application. 

Examiner’s Note
For clarity of the record the SUBSTITUTE SPECIFICATION (each page of the SUBSTITUTE SPECIFICAITON is labeled as “Substitute Specification” in the upper right hand corner of each page; the SUBSTITUTE SPECIFICATION was filed by Applicants on March 29, 2019) is being used for examination of the instant application below.  Any citations that reference the specification below are associated with this SUBSTITUTE SPECIFICATION.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			radial sealing gap (Claims 3, 4, and 17; needs to have a designated reference numeral assigned and further described in the specification to enhance the understanding for a reader of the specification), 
			a radial width which is larger than the a radial width of the radial sealing gap in the circumferential region opposite the lubricant feed, (Claim 4, last two lines, the drawings do not explicitly show these relationships as claimed),
			the lubricant feed connects at least two non-adjacent delivery cells to each other in at least one position of the rotor (Claim 16, lines 2 and 3, this arrangement is not shown either individually and/or in combination with the adjacent cell lubricant feed embodiment as previously recited in Claim 1 from which Claim 16 depends, see the 35 U.S.C. 112 rejections below), and
			at least one circumferential region radially extending in to the pump space/extending radially toward the rotor to reduce a width of the radial sealing gap (Claim 12, last two lines and Claim 17, item (h) in the last three lines; the drawings do not show the radial width and/or do not visibly show this radially extending circumferential wall feature in to the pump space that is clearly visible to a reader of the specification)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to because
		The specification describes circumferential regions 70n, 71n of the inner circumferential wall 70, 71 (p. 13, 2nd full paragraph, lines 1 and 2), however, the “n” in the reference numerals 70n, 71n (for example as depicted in Fig. 1B and Fig. 2 and the other drawings) is not clearly recognizable as being an “n” character.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the title is acceptable (p. 2 of Applicants’ reply).  


Claim Objections
The following claims are objected to because of the following informalities:  
		“the rotor” (Claim 1, last line, Claim 16, lines 2 and 3, and Claim 17, each of lines 16 and 23) should be ‘the at least one rotor’,
		“circumferential wall,” (Claim 3, line 3) should be ‘circumferential wall [[
		“than the a radial width” (Claim 4, line 4) should be ‘than [[
		“the rotors” (Claim 9, line 3) should be ‘the two rotors’, and
		“the lubricant feed” (Claim 15, line 1, Claim 16, and Claim 17 in paragraphs “g” and “h”) should be ‘the at least one lubricant feed’.      
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 16
	Claim 16 contains a limitation directed to at least two non-adjacent delivery cells (Claim 16, lines 2 and 3).  Claim 16 depends on Claim 1 which previously recites 	that the at least one lubricant feed connects at least two adjacent delivery cells to each other in at least one position of the rotor.  The specification does not describe the embodiment of the at least one lubricant feed connects at least two adjacent delivery cells to each other in at least one position of the rotor coexisting on the same pump at the same time (i.e., the embodiment of the adjacent delivery cells (Claim 1) and the non-adjacent delivery cells (Claim 16) are mutually exclusive embodiments, see p. 13, first full paragraph of the specification).  Additionally, the specification describes the non-adjacent delivery cell embodiment to be “in principle” only a conceptual idea implying that such a feature has not been fully enabled by Applicants (see last three lines of the first full paragraph on p. 13 of the specification).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 5
	The phrase “at least one delivery cell” (Claim 5, line 3) in combination with the phrase “at least one of the delivery cells” (Claim 1, line 12 makes the claim indefinite in that it is not understood if the at least one delivery cell recited in Claim 5 is the same at least one delivery cell previously recited in Claim 1 or is a delivery cell that is a different at least one delivery cell from the at least one of the delivery cells.   

In Regard to Claim 9
	The phrase “the rotary pump comprises two rotors in the form of toothed wheels; (Claim 12, line 2) in combination with the phrase “at least one rotor which forms delivery cells in the pump space” (Claim 1, line 6) makes the claim indefinite in that it is not understood if the “two rotors” recited in Claim 12 are associated with the “at least one rotor” (i.e., which are now “two rotors” as recited in Claim 9) previously recited in Claim 1 or are rotors different from the at least one rotor.  In contrast, the specification describes the at least one rotor (10, 11) as being an embodiment of two rotors (p. 9, first full paragraph and p. 11, last paragraph).    

In Regard to Claim 16
	Claim 16 depends from Claim 1.  The phrase “wherein the lubricant feed connects at least two non-adjacent delivery cells to each other in at least one position of the rotor” (Claim 16, lines 2 and 3) in combination with the phrase “wherein the at least one lubricant feed connects at least two adjacent delivery cells to each other in at least one position of the rotor” (Claim 1, last three lines) makes the claim indefinite in that it not understood how Applicants’ pump can be constructed with a lubricant feed that connects both at least two adjacent delivery cells and two non-adjacent delivery cells in the same embodiment (such an embodiment is not shown in the drawings nor described in the specification…the specification describes the non-adjacent delivery cell limitation to be only a conceptual idea, see the last three lines of the first full paragraph on p. 13 of the specification).   

In Regard to Claim 17
	The phrase “g) wherein the radial sealing gap in a circumferential region between the low- pressure region and the lubricant feed, and the radial sealing gap in a circumferential region between the high-pressure region and the lubricant feed, is larger than the radial sealing gap in the circumferential region opposite the lubricant feed,” (Claim 17, paragraph “g”) makes the claim indefinite in that it not understood, because of the placement of the grammatical commas in this phrase in Claim 17, if one or both radial sealing gaps recited in the first three lines of paragraph “g” are larger than the radial sealing gap in the circumferential region opposite the lubricant feed.  Additionally, the claim is indefinite in that it is not understood what dimension(s) are being referenced for the particular redial sealing gap(s) (i.e., when reading paragraphs f), g), and h) ) to then understand what actual dimension is larger.  One way to obviate this rejection is to further amend paragraph “g” as follows:    

		“f) wherein the housing comprises an inner circumferential wall which radially delineates the pump space and, together with the at least one rotor, forms a radial sealing gap between the inner circumferential wall and a radial outer end of the rotor, wherein a width of the radial sealing gap varies in size along the inner circumferential wall in the rotational direction of the at least one rotor, and 
		g) wherein the width of the radial sealing gap in a circumferential region between the low-pressure region and the lubricant feed [[,]] and the width of the radial sealing gap in a circumferential region between the high-pressure region and the at least one lubricant feed are respectively [[, is]] larger than the width of the radial sealing gap in the circumferential region opposite the at least one lubricant feed, 
		h) wherein the circumferential region opposite the at least one lubricant feed of the circumferential wall extends radially towards the at least one rotor to define the reduced [[positioned thereat.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In Regard to Claim 16
	The phrase “wherein the lubricant feed connects at least two non-adjacent delivery cells to each other in at least one position of the rotor” (Claim 16, lines 2 and 3) in combination with the phrase “wherein the at least one lubricant feed connects at least two adjacent delivery cells to each other in at least one position of the rotor” (Claim 1, last three lines) are described in the specification to be two mutually exclusive embodiment arrangements for Applicants’ at least one lubricant feed (see first full paragraph on p. 13 of the specification).  As the adjacent delivery cell embodiment (Claim 1) is mutually exclusive of the non-adjacent delivery cell embodiment (Claim 16) the non-adjacent delivery cell embodiment of Claim 16 is not narrower than the adjacent delivery cell embodiment of Claim 1 from which Claim 16 depends (i.e., these two delivery cell embodiments do not exist in the same rotary pump arrangement at the same time, also the non-adjacent delivery cell embodiment is described only as a conceptual idea in the specification, last three lines in the first full paragraph on p. 13 of the specification).  
	Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2004/0228752 (Peters et al.; published on November 18, 2004) (PETERS).  
	In reference to Claim 12, PETERS discloses: 
		A rotary pump (external gear pump, title, Abstract, Figs. 1-3), comprising: 				a) a housing (pump casing 3a, 3b, ¶ 0023, lines 1-4, Figs. 1-3) comprising a pump space (gear chamber 4, ¶ 0023, line 1) featuring an inlet (inlet 5, ¶ 0030, line 17) into a low-pressure region of the pump space for a fluid (¶ 0024, line 2) to be pumped (¶ 0024, lines 9-11), an outlet (outlet 6, ¶ 0030, line 17) from a high-pressure region of the pump space (4) for the fluid (¶ 0024, line 2) to be pumped (¶ 0024, lines 11-13), and an inner circumferential wall (wall B, Examiner’s ANNOTATED Fig. 1 of PETERS) which radially delineates the pump space (4); and   
			b) at least one rotor (toothed wheels 1, 2, ¶ 0028, line 1) which forms delivery cells (delivery cells 10s, ¶ 0027, last line) in the pump space (4) and, together with the inner circumferential wall (B), forms a radial sealing gap (radial sealing gap 9) in order to seal off adjacent delivery cells (10s), wherein 
			c) the radial sealing gap (9, ¶ 0028, lines 23-25) varies in size in the rotational direction of the rotor (1, 2, the radial sealing gap has different radial widths between the tips of the teeth and the circumferential wall B at positions C, D, and E so as to vary in size, Examiner’s ANNOTATED Fig. 1 of PETERS, ¶ 0017),
			wherein the inner circumferential wall (wall B) comprises at least one circumferential region which radially extends into the pump space (a circumferential region about each of end edges 11, 11 of the sealing stay 8 as shown in the lower portion of Fig. 1 having an amount of radial extension into the pump space (4) at least in contrast to end edges 12, 12 at an upper portion of Fig. 1 which do not further extend in to the pump space (4)).    

    PNG
    media_image1.png
    622
    687
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of PETERS
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 27, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

While the previous drawing objections have been described above as being withdrawn, Applicants’ claims still recite the element the radial sealing gap (see, for example, Claims 4 and 17).  As this element is prominently featured in these claims along with other associated radial sealing gap recitations (i.e., radial width of the radial sealing gap being smaller than the average radial width of the radial sealing gap, larger radial sealing gaps…see paragraph “g” and “h” in Claim 17) these elements need to be explicitly shown with a designated reference numeral(s) in the drawings and further amended into the specification to ensure a consistent understanding for a reader of the specification between the specification, the claims, and the drawings.  These drawing objections are described above.  

Applicants’ arguments with regard to independent Claim 1 that EHRINGER (US2017/0306950) does not disclose at least one lubricant feed that connects at least two adjacent delivery cells to each other in at least one position of the rotor have been fully considered and are persuasive (pp. 9 and 10 of Applicants’ reply).  Thus, the former rejection of Claim 1 (paragraph #11 of the Non-Final Rejection having notification date of April 28, 2021) based on EHRINGER under 35 U.S.C. 102 has been withdrawn.  For similar reasons as described above regarding EHRINGER/Claim 1, the other former rejection of Claim 1 based on PETERS (US2004/0228752) and EHRINGER under 35 U.S.C. 103 has also been withdrawn (paragraph #14 of the Non-Final Rejection having notification date of April 28, 2021). 
	With regard to Claim 12, Applicants assert that PETERS does not disclose the limitation “wherein the inner circumferential wall comprises at least one circumferential region which radially extends into the pump space”.  The Examiner respectfully disagrees with Applicants.  In contrast, upon further reconsideration of PETERS in light of this limitation the Examiner also interprets PETERS to teach this amended limitation as follows:   

	wherein the inner circumferential wall (wall B) comprises at least one circumferential region which radially extends into the pump space (circumferential region around each of end edges 11, 11 of the sealing stay 8 as shown in the lower portion of Fig. 1 have an amount of radial extension into the pump space (4) at least in contrast to end edges 12, 12 at an upper portion of Fig. 1).  

Thus, a prima facie case of anticipation is fulfilled such that the former rejection of Claim 12 based on PETERS under 35 U.S.C. 103 is maintained and is fully described above.    
	Allowable Subject Matter
Claims 1-4, 7-8, 10-11, and 13-15 are allowed.

Claims 5, 9, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The rotary pump as claimed in independent Claim 1 including 
				“wherein the at least one lubricant feed connects at least two adjacent delivery cells to each other in at least one position of the rotor” is not shown or rendered over the prior art of record.  Claims 2-5, 7-11, and 13-15 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday September 8, 2021
/Mary Davis/Primary Examiner, Art Unit 3746